DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 22 of U.S. Patent No. 10,835,654. Although the claims at issue are not identical, they are not patentably distinct from each other because both the present application and the ‘654 patent claim a system and method comprising a blood pump ;and a controller operably coupled with the blood pump, configured to determine a differential pressure across the blood pump; and calculate, based on the differential pressure: 1) a pressure at the inflow of the blood pump, or 2) a pressure at the outflow of the blood pump.  The claims of the ‘654 patent are further limiting, and therefore anticipate the claims of the present application.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 6, 8, 9, and 12 – 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karch (US PGPUB 2017/0128646).
Regarding claims 1 and 13, Karch discloses a blood pump system and method for hemodynamic monitoring, comprising: a blood pump comprising an inlet and an outlet (e.g. paragraph 10), an upstream pressure sensor and a downstream pressure sensor, both coupled with the outflow of the blood pump (e.g. paragraph 27); a controller operably coupled with the blood pump and the pressure sensors, the controller configured to: determine a differential pressure across the blood pump (e.g. paragraph 27); and calculate, based on the differential pressure: 1) a pressure at the inflow of the heart pump when a pressure sensor is at the outflow, or 2) a pressure at the outflow of the heart pump when a pressure sensor is at the inflow, and to generate a desired data waveform from the calculated pressure (e.g. paragraphs 12 – 14 and 27).
Regarding claims 2 and 14, Karch discloses the controller is configured to output the calculated data waveform (e.g. paragraph 19).
Regarding claims 3 – 5 and 15, Karch discloses the controller is configured to adjust the pumping mode by way of rotor speed in response to the data waveform (e.g. paragraph 27).
Regarding claims 6, 17, and 18, Karch discloses the desired data waveform comprises a left ventricular pressure waveform and wherein the left ventricular pressure waveform is calculated by subtracting the differential pressure from the calculated pressure (e.g. paragraph 9).
Regarding claims 8 and 9, Karch discloses the pressure sensor is integrated into the housing of the blood pump at the outflow of the blood pump and/or positioned within an outflow graft coupled to the blood pump (e.g. paragraphs 13 - 16).
Regarding claim 12, Karch discloses a pulmonary pressure sensor configured to be implanted within a pulmonary artery of a patient, wherein the controller is further configured to: receive pulmonary pressure measurements from the pulmonary pressure sensor; and estimate a left atrial pressure waveform or a left ventricular pressure waveform based on the pulmonary pressure measurements (e.g. paragraph 31).
Regarding claim 16, Karch discloses the heart pump may be coupled to the right ventricle (e.g. paragraph 9). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 11 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Karch.
Regarding claims 11, Karch discloses the claimed invention except for specifically reciting accessing a look up table associating the received rotor drive current signal with differential pressure.  Karch teaches it is known that the pressure and rotor drive are associated with one another.  Therefore, it is understood that the processor would necessarily be accessing previous data (i.e. a look up table) to associate the received rotor drive current signal with the differential pressure.  In the alternative, look up tables are well known in the art.  It would have been obvious to one having ordinary skill to modify the invention as taught by Karch with the look up table, since such a modification would provide the predictable results of providing known differential pressure values associated with the rotor signal.

Allowable Subject Matter
Claims 7, 10, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and upon receipt of a timely filed Terminal Disclaimer to overcome the Double Patenting rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M DIETRICH whose telephone number is (571)270-1895.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571)270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792